‘ _ IN THE CRIMINAL DISTRICT COURT NO. l
OF TARRANT COUNTY, TEXAS

RETURNABLE TO THE COURT OF

EX PART § CAUSE NUMBERS: C~l-OlO440-ll93482~
§ A; C-l-OlO44l-ll9348
§ RECEWEDW
§ CCURT CF CR|MINAL APPEALS_ '
§ .
§ 001'192015
§
§
§

REGINALD RAYSHARD ROBINSON

cRIMINAL AHREY@MCOS?&,CIGF¥<
vAPPL.ICANT'S REPLY TO STATE'S FIRST AMENDED RESPONSE TO APPLICHTION
EOR-WRIT OF`HABEAS OORPUS AND MOTION TO`DISMISS THE APPLICRTIONA§
l IT IS NOT PROPERLY VERIFIED
TO THE HONORABLE JUDGES OF SAID COURT:
’COMES NOW, REGINALD RAYSHARD ROBINSON ("Applicant"), and submits this
`Reply to the State's response to Applicant's application(s) for writ of habeas

corpus filed in the above numbered cause(s). Applicant respectfully states

the following to the Court based on his information and belief:

.l. HI§TORY OF THESE COLLHTERAL PROCEEDINGS: `

on‘ Apr_ii 13,, 2015, Applicant filed his application($)_ for writ of habeas
corpus alleging that Pia R. Lederman rendered ineffective assistance of Coun-
sel in preparation for and during Applicant'S probation revocation hearing.
This Court, following the State's recommendation, ordered Ms. Lederman to
file an affidavit responding to each allegation raised by Applicant. On June
22, 2015, Ms. Lederman filed her affidavit.

On July 8, éOlS, Applicant's Mother, Regina Robinson, hand delivered
to all concerned Applicant's reply [and objections] to Ms. Lederman's affida-
vitr In his reply Applicant objected to MS. Lederman's reference to and reli-
ance _on hearsay; Ms. Lederman¥s failure to adequately respond to Applicant's
grounds One, Three, and Five, and Applicant replied to Ms.-Lederman's' attempt

to argue, in her affidavit, that Applicant confessed to her prior to the

 

o

revocation hearing that he had ser\with a sixteen yearrikigirl, when in fact,
at the hearing, Ms. Lederman established that Applicant said that he thought
the girl looked Sixteen, and MsrlLederman established that, in reality, the
girl probably didn't even exist. §

Additionally, similarly,' Applicant replied to Ms. Lederman's assertion,
in her affidavt, that Applicant told her, prior to the revocation hearing,
that he owned a cell phone with internet capabilities, despite the fact that
Ms. Lederman argued that 'Applicant used to own a cell phone with internet
capabilities (before he was placed on probation) but that he got rid of it;

On September 30, 2015, the State of Texas, through the office of the
Tarrant County Criminal District Attorney, without substantively responding
to Applicant's habeas claims, motioned to dismiss the Application(S) because

they were not properly verified.v

2. APPLICANT'S APPLICKTIONS WERE PROFERLY VERIFIED:`_

Applicant notes,l and the State `acknowledges, that Applicant "signed"
his habeas application(s). State's response at 5. Applicant's "signature"
was meant to verify his 'application(s). ‘Applicant further notes that the
State. habeas application is "one document," requiring "one signature." As
acknowledged 'by` the State, Applicant signed the application(s). Furthermore,
because there are two(Z) signature lines after the unsworn declaration, Appli-
cant interpreted this to mean that he was required to sign one of them. In
other words, it can not logically be construed that the instructions require
redundancy. For' the sake of argument, it is not uncommon for the jirat to
be on one page and continue to the next with the verifyimgsignature.Finally,
Applicant has included an affidavit (Swearing under penalty of perjury) indi»
cating that he is taking criminal responsibility for the contents of his

habeas application(S) (Exhibit "A" appended). Applicant would respectfully

 

ppint out to this Court the fact that the clerk filed Applicant's applications
on April l3, 2015; tendered to the State copies of such and, instead of rais-
ing this issue at that time, the State submitted proposed designation of
issues to this Court for approval, which this Court subsequently approved.
In other words, it is a little late to be complaining that Applicant did _

not sufficiently verify his applications.

3. NECESSITY EOR AN EVIDENTIARY HEARING & EXPANSION OF THE REOORD:

-To date 'Pia R. Lederman has not adequately responded to Applicant's
allegations. This is important because the Attorney representing the State
asserts that Ms. Lederman's affidavit is sufficient for the resolution of
these habeas claims. The~ strong presumption of reasonable trial strategy
must be applied to allegations of ineffective representation raised on direct
appeal; however, in a collateral proceeding the attorney in question explains
her strategy, the Court then gauges that strategy "under prevailing profes-
sional norms." This Court can not make such an assessment until Ms. Lederman

tells the Court what her strategy was.

4. REQUESTED RELIEF:

Applicant respectfully request that this Honorable Court find that his
signature on each application suffices for the purpose of verification, or
that, alternatively, Applicant's affidavit (attached) is sufficient for veri-
fication purposes. Additionally, Applicant respectfully request that this
Court conduct an evidentiary hearing in order to question Ms. Lederman about
her strategy with regard to 'each allegation raised by Applicant, and that
Applicant should be present, with counsel, in order to cross examine Ms.

Lederman.

WHEREFORE PREMISES CDNSIDERED, Applicant PRAYS this Honorable Court grant the_

requested relief.

 

Respectfully submitted,

Reginald Rayshand Robinson- Pro se
ié;/»